DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2019/0140481 to Keeling et al. (“Keeling”).

As to independent claim 1, a stationary induction charging station (Fig. 16) for a vehicle (Mere recitation of intended use is not given patentable weight. MPEP § 2111.02.), comprising: an induction charging device (Fig. 16: 1612, 1615); an energy transfer module for contact-free energy transfer (Fig. 1B: 108, Fig. 16: 1604); an electronic unit (¶ 0045, i.e., power conversion circuit not shown.); and wherein the energy transfer module and the electronic unit are spatially combined (¶ 0045. The power conversion circuit and transmit coil 108 are both housed in housing 110 (“spatially combined”).).

As to claim 12, the stationary induction charging station according to claim 1, further comprising an operating device (¶ 0030).

As to claim 14, the stationary induction charging station according to claim 1, wherein the stationary induction charging station bears on a driving surface (Fig. 16: 1600).

As to claim 15, the stationary induction charging station according to claim 1, wherein the stationary induction charging station is aero-acoustically optimized (Fig. 1B: 120, 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keeling in view of US Pub. No. 2013/0033227 to Gibbons, Jr. (“Gibbons”).
Keeling teaches the limitations of claim 1 from which claim 13 depends. Furthermore, Keeling teaches the wireless power transmit circuit may be positioned on the ground (¶ 0047). This teaching, however, does not necessarily mean the wireless power transmit circuit is embedded in the ground, as is required by claim 13.
Gibbons relates generally to an electric vehicle charging system (¶ 0001). Gibbons teaches a primary coil system (“stationary induction charging station”) is embedded in a road or parking area surface (¶ 0009). 
Having the benefit of Gibbon’s teaching, it would have been obvious to one of ordinary skill in the art and within ordinary skill to have modified Keeling to embed the wireless power transmit circuit in the ground. The modification results in improved esthetics and space utilizations, and reduces risk of abuse, misuse, or vandalism.  
Allowable Subject Matter
Claims 2-11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851